             Case 1:19-cv-03195-JEB Document 53 Filed 02/26/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                   )
 GUO WENGUI,                                       )
                                                   )
                 Plaintiff,                        ) Case No. 1:19-cv-03195
                                                   )
         v.                                        )
                                                   )
 CLARK HILL PLC, et al.,                           )
                                                   )
                 Defendants.                       )
                                                   )

              DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATUS REPORT

        Defendants believe that Plaintiff’s filing earlier today (Dkt 52) was both improper and

unnecessary. Given the submission, however, Defendants respectfully request leave of the Court

instanter to file this response.

        1.      On February 23 and 24, 2021, the parties conferred regarding the Defendants’

privilege log. Plaintiff identified specific entries about which he had concerns, and counsel for

Defendants advised that they would consult with their clients, re-examine every claim of privilege

discussed with Plaintiff, and provide a revised log on March 1, 2021.

        2.      Despite having requested that Plaintiff include these facts in its submission to the

Court – and even providing text to Plaintiff for that purpose – Plaintiff omitted this fact from its

submission.

        3.      Given the supplemental authority that Plaintiff sent to the Court, Clark Hill

respectfully requests that the Court take notice of the fact that Plaintiff’s own authority provides,

for example, that “[a] draft prepared at the request of counsel or otherwise prepared by [the client]

or a third-party vendor and sent to counsel for review and legal advice is subject to the attorney-
            Case 1:19-cv-03195-JEB Document 53 Filed 02/26/21 Page 2 of 4




client privilege.” In re Premera Blue Cross Customer Data Sec. Breach Litig., 329 F.R.D. 656,

662 (D. Or. 2019) (emphasis added); see also Calvin Klein Trademark Tr. v. Wachner, 198 F.R.D.

53, 55-56 (S.D.N.Y. 2000) (finding that documents prepared by public relations firm reflected

attorney work product, and were therefore protected). These conclusions are entirely consistent

with the law of this Circuit, which is wholly ignored by Plaintiff. See Dkt. 51 at 5 (citing F.T.C.

v. GlaxoSmithKline, 294 F.3d 141, 148 (D.C. Cir. 2002)).

       4.      Clark Hill also respectfully requests that the Court take note of Clark Hill’s

supplemental authority: ADT Sec. Servs., Inc. v. Swenson, No. CIV. 07-2983, 2010 WL 2954545,

at *5 (D. Minn. July 26, 2010) (discussions of the possible content of client’s public response to

television program contained implicit request for legal advice, and were privileged and work

product); In re Vioxx Prod. Liab. Litig., No. MDL 1657, 2007 WL 854251, at *4 n.3 (E.D. La.

Mar. 6, 2007) (finding that materials involving communications consultant retained by attorneys

were protected work product); Stone Brewing Co., LLC v. Molson Coors Brewing Co., No.

18CV331-BEN-LL, 2019 WL 2176792, at *4 (S.D. Cal. May 20, 2019) (documents created by

public relations employees at the direction of in-house counsel were privileged and work product).




                                                2
       Case 1:19-cv-03195-JEB Document 53 Filed 02/26/21 Page 3 of 4




Dated: February 26, 2021                  Respectfully submitted,

                                          /s/ John R. Storino
                                          John R. Storino (via pro hac vice)
                                          David P. Saunders (via pro hac vice)
                                          Leigh J. Jahnig (via pro hac vice)
                                          JENNER & BLOCK, LLP
                                          353 N. Clark Street
                                          Chicago, IL 60654-3456
                                          Tel: (312) 222-9350
                                          JStorino@jenner.com

                                          Kali N. Bracey (#458965)
                                          JENNER & BLOCK, LLP
                                          1099 New York Avenue NW
                                          Suite 900
                                          Washington, DC 20001-4412
                                          Tel: (202) 639-6000
                                          KBracey@jenner.com

                                          Counsel for Defendants




                                     3
          Case 1:19-cv-03195-JEB Document 53 Filed 02/26/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

    I, John R. Storino, an attorney, hereby certify that I caused to be filed the foregoing response
to Plaintiff’s status report using the Court’s CM/ECF filing system, which served a copy on all
counsel of record on this, the 26th day of February, 2021.


                                                              /s/ John R. Storino




                                                 4
